DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 04/03/2019 is entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a national stage entry from PCT/CN2018097149 filed 07/26/2018 which claims priority from CN2017/11147189 filed in China on 11/17/2017.  The certified copy of foreign priority application was received on 04/03/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 5-9, filed 11/08/2021, with respect to the rejection(s) of claim(s) 1, 9 under 35 U.S.C. 102 (a) (1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LEE (US2019/0018530A1). 

Claim Interpretation
4.	The claims are given broadest reasonable interpretations, MPEP 2111. The terms “electrically connected to,” and “electrically coupled to” are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. The same interpretation is given for term “physical contact.” Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 4-5, 7-9, 11-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (WO2016/173153, hereinafter as Chen, for citation purposes  refer US2017/0060309A1) in view of LEE (US2019/0018530A1, hereinafter as, LEE).
In regards to claim 1, Chen discloses a touch substrate (fig.3) , comprising: a basal substrate (fig.3, bottom substrate 103); a first touch electrode, a black matrix, and a second touch electrode located on a first surface of the basal substrate (fig.3, first ITO touch electrode 104, 1022 black matrix, para 0076, and second ITO touch electrode 105 disposed on it as shown); wherein an orthographic projection of the first touch electrode on the basal substrate and an orthographic projection of the second touch electrode on the basal substrate at least partially overlap with each other (para 0073, 0076, the projections of the first touch electrode and the second touch electrode on the color filter layer may be overlapped with that of the black matrix); the first touch electrode and the second touch electrode are insulated from each other (fig.3, first touch electrode and second touch electrodes 104 and 105, para 0045 are insulated from each other by intermediate layers as shown); in an overlapping area of the first touch (fig.3, the black matrix 1022 is located in the color filter para 0073, 0076, would be between the first and second touch ITO electrodes 104 and 105), 
Chen does not disclose wherein the first touch electrode and the second touch electrode have a same shape fabricated by using a same mask. 
LEE discloses wherein the first touch electrode and the second touch electrode have a same shape fabricated by using a same mask (Interpreted as product by process claim: fig.1, para 0053, the second electrode pad 163 is formed through the same mask process as the first and second touch electrodes 152e and 154e using the same material as the first and second touch electrodes 152e and 154e. Which means that the first and second touch electrodes 152e and 154e are also formed by using the same mask). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use LEE’s teachings to manufacture first and second touch electrode sets using a single mask process so that the first and second electrodes have same shape and are made from same material which reduces the manufacturing steps. 
 
In regards to claim 4, Chen as modified by LEE discloses the touch substrate according to claim 1, wherein a material of the first touch electrode and a material of the second touch electrode are metal (para 0073, 0076, and fig. 1, touch electrodes are made up of ITO, Chen).  


(grid of intersecting ITOs, fig.3, fig.1); an orthographic projection of the black matrix on the basal substrate completely covers the orthographic projection of the first touch electrode on the basal substrate and the orthographic projection of the second touch electrode on the basal substrate (para 0073, 0076, the projections of the first touch electrode and the second touch electrode on the color filter layer may be overlapped with that of the black matrix. The overlapping is interpreted as completely covering, Chen).  

In regards to claims 7, 19, Chen as modified by LEE discloses the touch substrate according to claim 1, the display device according to claim 11, wherein the orthographic projection of the first touch electrode on the basal substrate and the orthographic projection of the second touch electrode on the basal substrate are mutually staggered (mutually stacked or staggered as shown in fig.3, Chen). 
 
In regards to claim 9, Chen as modified by LEE discloses a method for manufacturing the touch substrate according to claim 1, comprising: providing the basal substrate; and arranging the first touch electrode, the black matrix and the second touch electrode on the first surface of the basal substrate (fig.3, interpreted as a product by process claim: the manufacturing method, Chen).  


(para 0005, display device, Chen).  

In regards to claim 12, Chen as modified by LEE discloses the display device according to claim 11, wherein the display device comprises a plurality of pixel units arranged in an array (figs. 4-5, RGB units as shown, Chen);  4838-9500-4816, v.1Page 5 of 8Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assignedthe first touch electrode and the second touch electrode are respectively grids formed by intersecting metal lines (fig.5, 104 and 105 shown as grids, Chen), and each one of the first touch electrode and the second touch electrode has at least one opening; at least one pixel unit is located in the opening (one of R, G or B is located in the opening, fig.5, Chen); each one of the intersecting metal lines is located between adjacent pixel units (the lines of 104 or 105 is located between adjacent pixel units RGB, fig.5, Chen).   

In regards to claim 13, Chen as modified by LEE discloses the display device according to claim 11, further comprising: a counter substrate disposed opposite to the basal substrate (fig.3, substrate 101 as counter substrate opposite to basal substrate 103, Chen); a liquid crystal layer disposed between the basal substrate and the counter substrate (LC layer 107 between 101 and 103, fig.3, Chen); wherein the first surface of the basal substrate faces the counter substrate (top surface of substrate 103 faces towards the counter substrate, Chen).  

In regards to claim 14, Chen as modified by LEE discloses the display device according to claim 11, further comprising: an electroluminescent display panel disposed opposite to the basal substrate (fig.3 LC layer 107, para 0067, display operation performed according to electric field in the LC layer (thus electroluminescent) opposite the base substrate 103, Chen); (top substrate of basal layer 103 faces the LC layer, fig.3, Chen).  
 
In regards to claim 15, Chen as modified by LEE discloses the display device according to 11, wherein the black matrix comprises a plurality of black matrix openings (black matrix 1022 openings as shown in fig.3, Chen), and the touch substrate further comprises a plurality of filters arranged on the first surface of the basal substrate (color filter RGB, fig.3, Chen); the plurality of filters are located in the black matrix openings (fig.3, RGBs located in the black matrix openings, Chen).   

In regards to claims 5, 17, Chen as modified by LEE discloses the touch substrate according to claim 1, the display device according to claim 11, wherein each one of the first touch electrode and the second touch electrode has a centrosymmetric shape (fig.5, 104 and 105 each has centrosymmetric shape as the center point of intersection or a center bridge point from which the branches of electrodes are equally distributed, Chen), and an orthographic projection of a symmetric center of the first touch electrode on 4838-9500-4816, v.1Page 4 of 8Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned the basal substrate overlaps with an orthographic projection of a symmetric center of the second touch electrode on the basal substrate (104 and 105 intersect at a bridge point, fig.5, Chen). 

In regards to claims 8, 20, Chen as modified by LEE discloses the touch substrate according to claim 1, the display device according to claim 1 1, 

Changes in size: 
It would have been an obvious matter of design choice to “wherein a line width of the black matrix is in a range of 5 um to 10 um, and a line width of the first touch electrode and the second touch electrode is in a range of 3 um to 5 um,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
In regards to claims 3, 16, Chen as modified by LEE discloses the touch substrate according to claim 1, the display device according to claim 11, 
Chen as modified by LEE does not disclose in the express embodiments “wherein in the overlapping area, the first touch electrode and the second touch electrode are respectively in direct contact with the black matrix; a material of the black matrix is an insulating material.”  
Chen discloses in the alternative embodiment wherein in the overlapping area, the first touch electrode and the second touch electrode are respectively in direct contact with the black matrix; a material of the black matrix is an insulating material (para 0043, [0043] alternatively, the first touch electrode and the second touch electrode may also be provided on the same side of the transparent substrate (not shown). In this case, the overlapping area, the first touch electrode and the second touch electrode would be in direct contact with the black matrix. The black resist or a black matrix material is usually an insulating material in the field of endeavor (common knowledge in the field)).  
. 

8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of LEE and further in view of Wang et al., (US2015/0029148A1, hereinafter as, Wang). 

In regards to claim 10,  Chen as modified by LEE discloses the method according to claim 9, wherein arranging the first touch electrode, the black matrix and the second touch electrode on the first surface of the basal substrate comprises: arranging the first touch electrode on the first surface of the basal substrate, arranging the black matrix on a surface of the first touch electrode facing away from the basal substrate (fig.3, black matrix 1022 on electrode 104 on the substrate 103 Chen), the black matrix being in direct contact with the first touch electrode (104 is in direct contact with black matrix, fig.3, Chen); and arranging the second touch electrode on a surface of the black matrix facing away from the basal substrate (fig.3, second electrode 105 is away from the basal substrate 103, Chen), 
Chen as modified by LEE does not disclose the second touch electrode being in direct contact with the black matrix.  
Wang discloses the second touch electrode being in direct contact with the black matrix (upper electrode 03 is in direct contact with black matrix 02, fig.1). 



.  

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627